DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11070391 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower versions of the current application claims and fully met the current set of claims.

Current application
Patent US 11070391 B2
1. A method for configuring a management unit (Sv) connected to at least one home automation installation (SU) comprising at least one home automation device (D), a group of home automation devices (D), a home automation device type (DT) or a group of home automation devices types (DT), and 




2. The configuration method according to claim 1, comprising the following step of: Recording (EcfSv3) a first correspondence (MAI) between said alert (Al) and said home automation device (D), said group of home automation devices (D), said home automation device type (DT) or said group of home automation devices types (DT); 

3. The configuration method according to claim 1, comprising the following step of: 

4. The configuration method according to claim 1, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the second user (Usr2) having a user profile of a second type (UsrT2). 

5. The configuration method according to claim 1, further comprising the following step of: Providing (EcfSv1) the user (Usr1) having a profile of a first type (UsrT1) with a first interface (GUI1) for configuring an Alert (Al) and with the corresponding trigger condition (Cnd). 

6. The configuration method according to claim 1, further comprising the following step 

7. The method for supervising a home automation installation (SU) comprising at least one home automation device (D) related to a central control unit (U), the method being executed by a management unit (Sv) connected to said installation (SU) and comprising the following steps of: Receiving (ESSv7) a notification message of fulfilling a condition (MNCmd, MNCndp) from the central control unit (U), the notification message of fulfillment of a condition (MNCmd, MNCndp) coming from the central control unit (U), the notification message of fulfillment of a condition (MNCmd, MNCndp) corresponding to the fulfillment of a trigger condition (Cnd) relating to at least one state variable (S) of the at least one home 



















8. The supervision method according to claim 7, comprising the following step of: Checking the existence of a configuration specific to the second user (Usr2) concerning a desire to receive an alert notification in order to determine whether an alert notification is sent or not. 



9. The supervision method according to claim 7, comprising the following step of: Sending (ESSv11) a message (Mac) to the central control unit U in order to trigger the execution of an action, in particular an action on the home automation device (D). 





11. The supervision method according to claim 8, comprising the following step of: Sending (ESSv11) a message (Mac) to the central control unit U in order to trigger the execution of an action, in particular an action on the home automation device (D). 

12. The supervision method according to claim 11, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S). 



13. The supervision method according to claim 8, comprising the following step of: 



14. The supervision method according to claim 9, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S). 


15. The configuration method according to claim 2, comprising the following step of: Recording (ECfSv8) a second correspondence (MUsr) between the at least one device (D) belonging to the set (SDS) of home automation devices (D) and a user (Usr2). 

16. The configuration method according to claim 15, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the 

17. The configuration method according to claim 16, further comprising the following step of: Providing (EcfSv1) the user (Usr1) having a profile of a first type (UsrT1) with a first interface (GUI1) for configuring an Alert (Al) and with the corresponding trigger condition (Cnd). 

18. The configuration method according to claim 17, further comprising the following step of: Providing (EcfSv6) the user (Usr2) having a profile of a second type (UsrT2) with a second interface (IN2) for selecting installations, devices/parameters or state variables. 

19. The configuration method according to claim 2, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related 

20. The configuration method according to claim 3, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the second user (Usr2) having a user profile of a second type (UsrT2).

   
 2. The method according to claim 1, comprising the following step of: recording a first correspondence between the alert and the at least one home automation device. 
   




 3. The method according to claim 1, comprising the following step of: recording a 
    

4. The method according to claim 1, further comprising the following step of: defining a customized configuration of an alert related to a device or a device group, by the second user having the user profile of a second type. 
   


 5. The method according to claim 1, further comprising the following step of: providing the first user having the profile of the first type with a first interface for configuring an alert and with the corresponding trigger condition. 
   

 6. The method according to claim 1, further comprising the following step of: providing 
  

  7. A method for supervising a home automation installation comprising at least one home automation device and at least one central control unit, the method being executed by a management unit connected to the installation and comprising the following steps of: receiving a supervision message coming from the at least one home automation device and/or from the at least one central control unit, the supervision message comprising an information related to a value of at least one state variable of the at least one home automation device; determining at least one alert, configured on a basis of the instructions of a first user having a profile of a first type, having a trigger condition to be evaluated for at least one the home 
   
 8. The method according to claim 7, comprising a step of identifying a type of the at least one home automation device concerned by the supervision message, and wherein the step of determining the at least one alert having the trigger condition to be evaluated, is carried out on the basis of the type of the at least one home automation device. 
   
 9. The method according to claim 7, wherein the at least one alert is configured by the first user having the profile of the first type, and the step of determining the at least one second user to be notified corresponds to the determination of the at least one second user of the second type. 

 
11. The method according to claim 5, comprising the following step of: storing the values of the at least one state variable. 
   



 12. The method according to claim 5, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation device by the second user having the profile of the second type. 
   
 13. The method according to claim 7, comprising the following step of: verifying 
   
 14. The method according to claim 2, comprising the following step of: recording a second correspondence between the at least one device belonging to the set of home automation devices and the second user. 
   
15. The method according to claim 2, further comprising the following step of: providing the second user having the profile of the second type with a second interface for selecting installations, devices/parameters or state variables. 
 
16. The method according to claim 8, wherein the at least one alert is configured by the first user having the profile of the first type, and the step of determining the at least one second user to be notified corresponds to the 
    
17. The method according claim 6, comprising the following step of: storing values of the at least one state variable. 
   




 18. The method according to claim 6, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation device by the second user having the profile of the second type. 
    

19. The method according to claim 7, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation 
  

  20. The method according to claim 8, comprising the following step of: verifying the existence of a user-specific configuration concerning a request to receive notification in order to determine whether a notification is sent or not. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites: the limitation "the triggering of an alert condition" in line 7, the limitation “ the declaration”, “the limitation supervision” in line 14, the limitation “the set of home automation devices”, the limitation “the evaluation” in line 20, and the limitation “the emission” in line 21.  There is insufficient antecedent basis for each of these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fata et al. (US 8781633 B2)
Regarding claim 1, Fata disclose a method for configuring a management unit (Sv) connected to at least one home automation installation (SU) comprising at least one home automation device (D), a group of home automation devices (D), a home automation device type (DT) or a group of home automation devices types (DT), and at least one central control unit (U) (fig. 1; col 1 ln 18-29: The present invention relates to communications systems and methods for monitoring and/or controlling a multitude of functionalities within various facilities and/or buildings (i.e. “home automation installation”). More particularly, the present invention relates to communications systems and methods for remotely monitoring and/or controlling a plurality of building functions relating to various utility, security, maintenance, etc. systems within a single building and/or a plurality of buildings. Even more particularly, the present invention relates to communication systems and methods for remotely monitoring and controlling various functionalities, including sensors, alarms, and/or other devices within a facility and/or a plurality of facilities. Also see col 4 ln 5 – col 6 ln 5: FIG. 1 illustrates an exemplary communications system 100, according to some embodiments of the present invention. The communications system 100 includes a building component 102, a network component 104, and a remote client component 106. The building component 102 is configured to communicatively coupled to the network component 104 (i.e. “management unit”) and remote client component 106. The remote client component 106 is configured to communicate with the building component 102 via network component 104. In some embodiments, the building component 102 can be configured to include a single building/facility and/or a plurality of buildings/facilities 110 (a, b, c) along with corresponding communications equipment and infrastructure that are configured to communicate with the network component 104. As stated above, the communications system 100 is configured to allow users to monitor, control and/or manage a wide range of building functionalities through a web interface or via mobile devices, which are shown in the remote client component 106. As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 (i.e. “at least one home automation device, a group of home automation devices, a home automation device type or a group of home automation devices types”) and control panels 112 (i.e. “at least one central control unit”). Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided.), the method being implemented by the management unit (Sv) and comprising the following steps of: 
Configuring (EcfSv2) an alert (Al) corresponding to the triggering of an alert notification (N) and/or an action (Ac) upon fulfilling a trigger condition (Cnd, Cndp) relating to at least one state variable (S) for the at least one home automation device (D), the group of home automation devices (D), the home automation device type (DT) or the group of home automation devices types (DT); the step of configuring an alert (Al) being carried out based on at least one instruction of a first user (Usr1) having a user profile of a first type (UsrT1) (figs. 5,12, and 22-25; col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 11 ln 65-col 12 ln 6: The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1-15: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-61: teaches a plurality of access levels and user groups); 
Recording the declaration (ECfUsr27) of the supervision of the set of home automation devices (D) comprising at least the home automation device (D), by a second user (Usr2) having a user profile of a second type (UsrT2) (col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 12 ln 7-13: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 15-18: there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-56: teaches a plurality of access levels and user groups); 
Downloading (EcfSv4, ECfSv10) the trigger condition (Cnd/Cndp) of the alert (Al) on the at least one central control unit (U) to which at least one home automation device (D), for which the alert (Al) has been configured, is related, in order to configure the central control unit (U) for the evaluation of the condition (Cnd/Cndp) and the emission of a notification of fulfillment of the condition (NCnd/NCdnp) to the management unit (fig. 8; col 5 ln 63 – col 6 ln 11: As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. col 7 ln 34 – col 8 ln 15: As stated above, building 110 can be configured to include at least one control panel 112. In some embodiments, the control panel(s) 112 can be device(s) that provide central distribution and/or connection location for individual control points 114 within a building 110. An example of a control panel is an ELK panel. Other examples include a BrightBlue panel, dedicated HVAC control panels manufactured by Trane, Inc., Siemens AG, lighting control panels manufactured by Lutron Electronics, Inc., and others. In some embodiments, control panels can be configured to provide local functionality and/or control over building functionalities and/or operations of its various systems and subsystems (e.g., HVAC, electricity, lighting, security, etc.). The control panel 114 is configured to communicate upstream with various control points assigned to individual sensors/devices, e.g., thermostats, lighting controls, temperature monitor, etc. On the downstream, the control panel 114 is configured to communicate with the control server 120. Such communication can be on a direct or indirect basis, i.e., directly for standard protocols and/or indirectly for non-standard protocols, which included but are not limited to, Elk M1 ASCII protocol, Bright Blue XML-RPC, and others. Additionally, the control panel 114 is configured to communicate on the downstream path with the building server 118. In some embodiments, the control panel 114 can be configured to receive and/or transmit various data and/or commands that is used to implement monitoring and control of the control points 112. Col 10 ln 57 col 11 ln 45: The user through the application server 127 and the gateway 125 is configured to provide commands/instructions to control systems and subsystems within the building 110. ). 

Regarding claim 2, Fata discloses the configuration method according to claim 1, comprising the following step of: Recording (EcfSv3) a first correspondence (MAI) between said figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 3, Fata discloses the configuration method according to claim 1, comprising the following step of: Recording (ECfSv8) a second correspondence (MUsr) between the at least one device (D) belonging to the set (SDS) of home automation devices (D) and a user (Usr2) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 4, Fata discloses the configuration method according to claim 1, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the second user (Usr2) having a user profile of a second type (UsrT2) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 5, Fata discloses the configuration method according to claim 1, further comprising the following step of: Providing (EcfSv1) the user (Usr1) having a profile of a first type (UsrT1) with a first interface (GUI1) for configuring an Alert (Al) and with the corresponding trigger condition (Cnd) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 6, Fata discloses the configuration method according to claim 1, further comprising the following step of: Providing (EcfSv6) the user (Usr2) having a profile of a second type (UsrT2) with a second interface (IN2) for selecting installations, devices/parameters or state variables (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 7, Fata discloses the method for supervising a home automation installation (SU) comprising at least one home automation device (D) related to a central control unit (U), the method being executed by a management unit (Sv) connected to said installation (SU) (fig. 1; col 1 ln 18-29: The present invention relates to communications systems and methods for monitoring and/or controlling a multitude of functionalities within various facilities and/or buildings (i.e. “home automation installation”). More particularly, the present invention relates to communications systems and methods for remotely monitoring and/or controlling a plurality of building functions relating to various utility, security, maintenance, etc. systems within a single building and/or a plurality of buildings. Even more particularly, the present invention relates to communication systems and methods for remotely monitoring and controlling various functionalities, including sensors, alarms, and/or other devices within a facility and/or a plurality of facilities. Also see col 4 ln 5 – col 6 ln 5: FIG. 1 illustrates an exemplary communications system 100, according to some embodiments of the present invention. The communications system 100 includes a building component 102, a network component 104, and a remote client component 106. The building component 102 is configured to communicatively coupled to the network component 104 (i.e. “management unit”) and remote client component 106. The remote client component 106 is configured to communicate with the building component 102 via network component 104. In some embodiments, the building component 102 can be configured to include a single building/facility and/or a plurality of buildings/facilities 110 (a, b, c) along with corresponding communications equipment and infrastructure that are configured to communicate with the network component 104. As stated above, the communications system 100 is configured to allow users to monitor, control and/or manage a wide range of building functionalities through a web interface or via mobile devices, which are shown in the remote client component 106. As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 (i.e. “at least one home automation device) and control panels 112 (i.e. “at least one central control unit”). Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided.) and comprising the following steps of: 
Receiving (ESSv7) a notification message of fulfilling a condition (MNCmd, MNCndp) from the central control unit (U), the notification message of fulfillment of a condition (MNCmd, MNCndp) coming from the central control unit (U), the notification message of fulfillment of a condition (MNCmd, MNCndp) corresponding to the fulfillment of a trigger condition (Cnd) relating to at least one state variable (S) of the at least one home automation device (D) (col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.)., the trigger condition having been configured by figs. 5,12, and 22-25; col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 11 ln 65-col 12 ln 6: The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1 - col 16 ln 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-61: teaches a plurality of access levels and user groups); 
Determining (ESSv8) at least one second user (Usr2) of a second type to be notified depending on a correspondence between the device (D) and said second user (Usr2) (figs. 5, 6, 8, 10, 12, 23, 25, 39; col 11 ln 21-31: where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.; col 12 ln 7-10: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 39-43: For example, some users can be listed as administrators having the highest level of access, as indicated by the "^" symbols. FIG. 22 also provides information for each particular user and sites/buildings along with appropriate status and warnings. col 23 ln 18-22: HW Polling can also control all event/notification functionality. The "listener" functions can filter all "Events" from assigned building devices and initiate communication notification (e-mail, IM, phone, cell text messaging, etc.) to registered recipients. col 24 ln 62-66: The present invention can be configured to determine malfunction and/or temperature variation below designated levels (i.e., a predetermined threshold temperature level) and provide immediate notification to a central control unit and/or assigned personnel so that a corrective action can be taken. col 25 ln 15-29: The present invention is configured to monitor and relay alarm data to a central device(s) and/or a handheld device (e.g., iPod, iPhone, blackberry, cellular telephone, PC, or any other suitable device) given to various care professionals and/or staff for immediate detection and swifter reaction time.); 
Emitting (Essv9) at least one alert notification message (MN) to the at least one second user (Usr2) (figs. 5, 6, 8, 10, 12, 23, 25, 39; col 11 ln 21-31: where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.; col 12 ln 7-10: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 39-43: For example, some users can be listed as administrators having the highest level of access, as indicated by the "^" symbols. FIG. 22 also provides information for each particular user and sites/buildings along with appropriate status and warnings. col 23 ln 18-22: HW Polling can also control all event/notification functionality. The "listener" functions can filter all "Events" from assigned building devices and initiate communication notification (e-mail, IM, phone, cell text messaging, etc.) to registered recipients. col 24 ln 62-66: The present invention can be configured to determine malfunction and/or temperature variation below designated levels (i.e., a predetermined threshold temperature level) and provide immediate notification to a central control unit and/or assigned personnel so that a corrective action can be taken. col 25 ln 15-29: The present invention is configured to monitor and relay alarm data to a central device(s) and/or a handheld device (e.g., iPod, iPhone, blackberry, cellular telephone, PC, or any other suitable device) given to various care professionals and/or staff for immediate detection and swifter reaction time.). 

Regarding claim 8, Fata discloses the supervision method according to claim 7, comprising the following step of: Checking the existence of a configuration specific to the second user (Usr2) concerning a desire to receive an alert notification in order to determine whether an alert notification is sent or not (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 
 

Regarding claim 9, Fata discloses the supervision method according to claim 7, comprising the following step of: Sending (ESSv11) a message (Mac) to the central control unit U in order to trigger the execution of an action, in particular an action on the home automation device (D) (col 4 ln 5 – col 6 ln 5: As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided). 

Regarding claim 10, Fata discloses the supervision method according to claim 7, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S) (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 11, Fata discloses the supervision method according to claim 8, comprising the following step of: Sending (ESSv11) a message (Mac) to the central control unit U in order to trigger the execution of an action, in particular an action on the home automation device (D) (col 4 ln 5 – col 6 ln 5: As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided). 

Regarding claim 12, Fata discloses the supervision method according to claim 11, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S) (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 13, Fata discloses the supervision method according to claim 8, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S) (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 14, Fata discloses the supervision method according to claim 9, comprising the following step of: Storing (ESU3) the values of the at least one state variable (S) (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 15, Fata discloses the configuration method according to claim 2, comprising the following step of: Recording (ECfSv8) a second correspondence (MUsr) between the at least one device (D) belonging to the set (SDS) of home automation devices (D) and a user (Usr2) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.Also see col 14 ln 11-53: As stated above, in some embodiments, the data warehouse 141 can be configured to maintain historical control point and event data that may be going back to the initial start of the communications system 100. The audit database 135 is configured to contain a log of all activities initiated by the users within the communications system 100. These may include commands from the user, automatic commands by the system generated based on specific settings, or any other data exchange.). 

Regarding claim 16, Fata discloses the configuration method according to claim 15, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the second user (Usr2) having a user profile of a second type (UsrT2) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 17, Fata discloses the configuration method according to claim 16, further comprising the following step of: Providing (EcfSv1) the user (Usr1) having a profile of a first type (UsrT1) with a first interface (GUI1) for configuring an Alert (Al) and with the figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 18, Fata discloses the configuration method according to claim 17, further comprising the following step of: Providing (EcfSv6) the user (Usr2) having a profile of a second type (UsrT2) with a second interface (IN2) for selecting installations, devices/parameters or state variables (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 20, Fata discloses the configuration method according to claim 3, further comprising the following step of: Defining (ECfUsr29) a customized configuration (Cndp) of an alert (Al) related to a device (D) or a device group, by the second user (Usr2) having a user profile of a second type (UsrT2) (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20090062964 A1 – fig. 1 and [0001] The present disclosure pertains generally to HVAC systems and more particularly to HVAC control systems that accommodate and/or facilitate control from a remote location. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RAJSHEED O BLACK-CHILDRESS/           Examiner, Art Unit 2684                                                                                                                                                                                             


						/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684